UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4992


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KENNETH ASHE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:12-cr-00033-MR-DLH-2)


Submitted:   August 28, 2014                 Decided:   September 9, 2014


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carol A. Bauer, Morganton, North Carolina, for Appellant. Anne
M. Tompkins, United States Attorney, William M. Miller,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Pursuant       to    a    written        plea    agreement,       Kenneth         Ashe

pled guilty to conspiracy to possess with intent to distribute a

quantity         of     cocaine            base,      in    violation         of     21       U.S.C.

§§ 841(a)(1), 846 (2012).                    The district court sentenced Ashe to

eighty-seven months’ imprisonment.                         Ashe timely appealed.

                 Ashe’s sole argument on appeal is that he was denied

effective         assistance          of    counsel        because     none    of    his       three

attorneys        moved     for       a     competency       evaluation,        see       18   U.S.C.

§ 4241(a)          (2012),           prior       to       seeking      to      withdraw            from

representation.                 This,       according        to     Ashe,     resulted         in    a

violation         of    his     Sixth        Amendment       right     to     counsel,        as    he

ultimately proceeded pro se at sentencing. *

                 Except       where        the     record        conclusively        establishes

counsel’s ineffective assistance, such claims generally are not

cognizable on direct appeal.                       United States v. Benton, 523 F.3d

424,       435   (4th     Cir.       2008).           Rather,     to   allow       for    adequate

development        of     the    record,         ineffective        assistance       of       counsel

claims are usually more appropriately pursued in a 28 U.S.C.

§ 2255 (2012) motion.                    United States v. Baptiste, 596 F.3d 214,

216 n.1 (4th Cir. 2010).

       *
       Ashe does not appeal the magistrate judge’s decision to
grant his request to represent himself pro se or assert that he
was incompetent to make such a request.



                                                      2
            On this record, we cannot conclusively say that any of

Ashe’s attorneys were ineffective in failing to move the court

for   an   evaluation   of    Ashe’s    competency    prior    to    seeking   to

withdraw from representation.            See generally United States v.

Banks, 482 F.3d 733, 743 (4th Cir. 2007) (opining that the duty

to hold a competency hearing should not “be expanded to require

such a hearing any time that a defendant engages in disruptive

tactics or pursues a frivolous legal strategy”).                    We therefore

decline to consider this argument on appeal.                  Accordingly, we

affirm the district court’s criminal judgment.                We deny as moot

Ashe’s pro se motion for bail or release pending appeal.                       We

dispense    with     oral    argument    because     the    facts     and   legal

contentions    are   adequately    presented   in     the   materials       before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3